THE THIRTEENTH COURT OF APPEALS

                                   13-21-00055-CR


                                 Clarence Ellis Wade
                                         v.
                                 The State of Texas


                                  On Appeal from the
                     25th District Court of Lavaca County, Texas
                      Trial Court Cause No. 2018-09-10097CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

April 1, 2021